IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 1, 2008
                                     No. 07-30807
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

KENNETH L MOSES

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:06-CR-9-1


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Kenneth L. Moses appeals his conviction for being a felon in possession of
a firearm. He argues that the district court erred in denying his motion to
suppress when it determined that the decision to stop his vehicle was reasonable
because the officer had probable cause to believe that a traffic violation had
occurred. We review the evidence in the light most favorable to the Government,
United States v. Foy, 28 F.3d 464, 474 (5th Cir. 1994), reviewing the district
court’s factual findings for clear error, United States v. Cantu, 230 F.3d 148, 150

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-30807

(5th Cir. 2000), and the legality of the investigative stop de novo. United States
v. Jaquez, 421 F.3d 338, 341 (5th Cir. 2005).
      The district court found that Moses’s driving, as described by the arresting
officer at the suppression hearing, violated Louisiana’s careless operation of a
vehicle statute, LA. REV. STAT. ANN. 32:58. As such, the district court implicitly
found credible the officer’s testimony regarding the manner in which Moses was
operating his vehicle. Moses challenges that testimony as implausible based on
the physical evidence. Our review of the testimony and physical evidence,
however, does not support a determination that the district court clearly erred
in finding the officer’s testimony credible. See United States v. Logan, 949 F.2d
1370, 1377 (5th Cir. 1991).
      AFFIRMED.




                                        2